4

Case 1:19-cr-20400-UU Document 1 Entered on FLSD Docket 06/17/2019 Page lof7

 

-. UNITED STATES DISTRICT COURT |

SOUTHERN DISTRICT-OF F LORIDA :

Ne Senycat ed Aok

UNITED STATES OF AMERICA

vs.
RUEL LEWIS and JHENELLE LEWIS,

Defendants.

 

 

/
CRIMINAL COVER SHEET
I. -. Did this matter originate from a matter pending in the Northern Region-of the United States °

Attorney’s Office prior to October 14, 2003? Yes x No

Respectfully submitted;

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

BY: wit \\_3

ROBERT, is EMERY \
Court ID 45501892 |
99 NE. 4th Street‘

Miami, Florida 331322111
TEL (305).961-9421

FAX (305) 530-7976
Robert.Emery2@usdoj:gov
4

. AO a1 Rev. 08/09) Criminal Complain

 

 

Case 1:19-cr-20400-UU Document 1 Entered on FLSD Docket 06/17/2019 - Page 2 of 7 7

a —— : a

UNITED STATES DISTRICT COURT
forthe.

Southern District of Florida

“caseNo, t PH mj 527d Her oy :

~” United States of America:

 

 

 

.y
ve )
a eo : ):
+. Ruel Ellis, and oe
-_. Jhenelle Lewis,. yo
Defendant(s) _
CRIMINAL COMPLAINT
“] the complainant i in this case, state that the following i is true to the best of my knowledge and belief. ee.
. On or abot the date(s) of June 15,2019 sin thecountyof _ _Miami-Dade . 2 in the. - oo
_——Southem District of __. Florida _ »the defendant(s) violated: © ' Se
Oo, . Code Section | Offense Deserption .
"| 21.U,8.C, §:952(a) ~_ * Importation of a Controlled Substance. .

_ This criminal complaint i is based on these facts:

“SEE ATTACHED AFFIDAVIT.

os Continued on the attached sheet.

Do

Ce ‘omplainant S signature

_ Osten Barry, Special Agent, HSI: _
Printed name and title. .

     

Swom-to before me and signed in my presence. -

"Date: 06/15/2019 ee a Bini 06 faye

Judge's. S signature —

Printed name and title. .

oe City and state:. wo Miami FL Alicia M, Otazo-Reyes, U.S. Magistrate Judas _ a Soo
© °S Case 1:19-cr-20400-UU Document 1 Entered'on FLSD Docket 06/17/2019 “Page 30f7 =

AFFIDAVIT. oe

Loy te.

c ‘Your Affiant Osten Barry, first being duly sworn, state the following as as true and accurate : / -

° ‘to the best of my y knowledge and belief:

o Le - “J have: been a- Special Agent with: HSI since “March of 2013. Le am. currently Q - a :

a ‘assigned to ICE/HSI at t Port Miami and have served in this position since March of 2018. As a ar

. Special Agent with HSI, Iam responsible for investigating narcotics: entering the United States, . : . *

- and investigating violation. of Statues relating to Immigration and Customs Enforcement, - - ee

can including Title 21 of the United States Code.

oo 2. Td aman a investigative or © law enforcement officer of the United States within the oe

oo "meaning of Section 2510(7) of Title 18 of the United States Code; that i is, an 1 officer of the . . ° oe

. United States who i is empowered by law to conduct investigations and make arrests for offenses ;

enumerated | in ‘Titles 8. 18, 19. and 21 of the United States Code. i. have participated in Ln . . . |

investigations involving violations of the Controlled Substances Act which include. fe conducting a

ot physica: and electronic surveillance, execution of search warrants, and arrests ofn numerous drug en

oo traffickers. [have conducted interviews of n numerous informants and suspects ‘and have e spoken a

. with, ‘experienced ‘narcotics investigators concerning “the: methods and practices of. drug oe oe

So traffickers,

. . a ri have received specialized ‘raining in ‘conducting, narcotics investigations, a

- including studying the techniques used by smugglers to bring n narcotics into the United States. : - ‘ i

Ase a Jaw enforcement officer, I have become familiar with the investigation and. enforcement of a

- state and federal narcotics laws.. Based upon this experience, I have become: well versed i in the © . Te

o methodology utilized i in nareoties trafficking operations, the specific language used by narcotics ra

oo trafficking operations, and the unique trafficking Patterns employed by narcotics organizations. L ot a
“ Casé 1:19-¢r-20400-UU Document 1 Entered on FLSD Docket 96/17/2019 . Page 4 of 7 . _—

Soe ” am n also familiar with the-v various methods generally utilized by traffickers to transport narcotics s " ao ee

into the United States from other countries. I have conducted physical and electronic surveillance a

in many types of cases, including drag. cases, - I have arested numerous individuals for’ various: So

a narcotic violations and have spoken. with s several, narcotics dealers and confidential sources . Dee

: concerning the methods and practices of drug traffickers.

oe A ~ On Jurie J5, 2019, Customs and. Border Protection (CBP) Officers boarded ihe - - :

a “MSC § Seaside (Seaside) cruise Se ship to ‘conduct 1 routine cabin searches at the Port of Miami upon a

. the vessel's arival in the United States, The vessel arrived from v various ports to include ‘San. oS ee

- Juan, Puerto Rico; St. Thomas Island; St Maarten Island; and Nassau, Bahamas (the. last port oe

. : before arriving in the Port of Miami). ‘Prior analysis of Passengers aboard the Seaside reveled . . ~ . oe

- two passengers, Ruel ELLIS and Jhenelle Lewis, ‘who made reservations for the cruise shortly : Oe

prior to the scheduled departure of June 8, 201 9.

mo 5. . _ CBP officers were escorted. by a. MSC. security officer to cabin door 14204, which 7

ce . was occupied by ELLIS a and. LEWIS. CBP officers knocked on the door. When opened CBP . - tn

officers smelled marijuana emitting from inside the cabin. Upon entering ther room, , CBP officers oo

- ‘encountered ELLIS and LEWIS. The officers identified themselves as CBP officers conducting 2 . a *,

routine customs exams. "ELLIS and LEWIS told CBP officers that’ they had nothing to declare oo

ELLIS and LEWIS claimed ownership of the personal belongings in 1 the cabin. ‘CBP Canin 7 are

- / (K9). officer Degraves entered the cabin to conduct a search utilizing his assigned Human and oe

foe ‘Nareotis Detection Dog (HNDD), which alerted to two identical black backpacks sitting on: the» a

: . floor. The cBP KS officer and HNDD exited the cabin and additional cBP officers entered he oe ’

- cabin to conduct a full cabin search, Inspection of the backpack revealed what appeared to be ° ae

os afer-factory stitching inside the lining of one of the backpack compartments. CBP cut near a this I a
- Case 1:19-cr-20400-UU Document 1 Entered on FLSD Docket 06/17/2019 Page5of7 -

- . stitching, revealing a rectangular shaped package. Both ELLIS and LEWIS were e handoufied sland . S He

] escorted for secondary inspection in the security office.

6 Subsequent inspection of. both backpacks revealed 5 ‘total packages “which mt

: _ contained approximately 9. 5 kilograms of. cocaine in total ‘to be. concealed inside of the: 7 :

oe ‘backpacks, ‘Law enforcement conducted: a. field t test of the. substance, which tested positive for on

2 the presence of cocaine. Homeland Security Investigations (HSI) Special Agent (SA) Berry and - 7 ao

os Miami-Dade Police Department (MDPD) Detective (Det.) Winders conducted an interview with ° oe

- LEWIS i in the. English language. SA Berry read LEWIS her Miranda Tights in the English. oe - Ce

, language from a ‘preprinted: form: LEWIS. ‘waived her rights and agreed to: make statements ; : oe

a ; repading the incident Post-Miranda, LEWIS provided the following summarized information : a a

: LEWIS was. invited-on ‘the cruise by: ELLIS as a way to make-up for problems they v were having ; on

‘in their relationship. LEWIS: brought various bags to carry her belongings and souvenirs in bith : " Te

her on the cruise and had been using them. The day the Seaside docked i in St Maarten, ELLIS a

L - - instructed her tor use a backpack that he had brought. on the cruise himself, LEWIS complied and : : : » .

. a used a backpack offered by ELLIS. While out at the beach, LEWIS stated that she was separated 7 ,

| : from ELLIS and the backpacks when she decided to go shop for-souvenirs. . Upon meeting back * 7 2 * ;

| up with ELLIS, LEWIS noticed that the backpack seemed heavier than it. should be. LEWIS DO

a caried one of the backpacks back onto the ship. Once the two returned to ‘the ship, LEWIS . * | : i -

oo confionted ELLIS about the. backpack and its contents. According to LEWIS, ELLIS. stated that a |

a he had to. take the backpacks | or. relsé something may happen to ‘one of his family miembers, Ce

: 7 LEWIS stated that. she didn’t question hin any further regarding, the backpacks : and what they : : -

contained. She admitted that she believed they may contain marijuana because both of them are ae

- of Jamaican decent and ELLIS still has family i in Jamaica,
* Case. 1:19-¢r-20400-UU ‘Document 1 Entered on FLSD Docket 06/17/2019 “Page 6 of:7 22

Q 1. : HST SA Berry and MDPD Det. Winders conducted an, interview with ELLIS in “ be -

- / the English language. SA Berry read ELLIS his Miranda sights i in the English language from a : / : ; aS

2 ‘preprinted form, ELLIS waived his rights and agreed i to make statements regarding the incident. oo

| Post Miranda ELLIS ‘provided the following summarized information. ELLIS | was asked by his _ 7m -

. female @ cousin who he referred to as “Tami” if he would like to go on a free cruise: with: someone oe :

- - of his choosing, ELLIS accepted. “Tami” then provided h him with money to book the cruise. ise. - ma :

os : - ELLIS i invited LEWIS and booked the « ctuise. “ELLIS was aware that “Tami” wanted him t to , : “ ck os

os 7 : bring backpacks back to, the United States. Once i in. St Maarten, ELLIS met with “Taini® and an ae -

- unidentif ed male (FNU LNU) on nthe beach. ‘According to. ELLIS while on. the beack, he noticed ; / - co

- “Tami and the unidentified male sivitch the ‘backpacks that he. and LEWIS brought with ones. J / a

that “Tami” and FNU LNU were in possession of, ELLIS added that he did not believe that -

: : 7 LEWIS was aware e that the backpacks had been switched. ELLIS did think that the backpack felt . as Te

a ittle heavier than it should, ELLIS stated that he knew that he. was supposed to bring. the a

a . backpacks, which he believed to contain s some type of illegal substance, back t to the United States . o Co

but was not sure how his cousin was planning on obtaining them from him. He also added that a
: - he knew that she would meet ‘him i in 1 St. Maarten and that he suspects that she i is s involved ia “

o ; illegal activity. a or

wo / [remainder of the page intentionally left blank.]
Case 1:19-cr-20400-UU Document. Entered on FLSD Docket 06/17/2019 Page 7 of 7

8. Law enforcement arrested ELLIS and LEWIS for violations of Title 21 U.S.C. §
952(a), Importation of a Controlled Substance.
FURTHER AFFIANT SAYETH NAUGHT.

OSTEN BERRY, SPECIAL AGENT |
HOMELAND SECURITY INVESTIGATIONS

Subscribed aun to before
me this the /3/ day of June, 2019.

ALICIA M. OTAZO-REYES “
UNITED STATES MAGISTRATE JUDGE
